Case 3:20-cv-06109-MAS-DEA Document9 Filed 07/20/20 Page 1 of 39 PagelD: 39

Gertner & Gertner, LLC

PO Box 1149

Jackson, NJ 08527

Telephone: 732-523-5444

Attorneys for Defendant,

Jackson Township Planning Board

By: Sean D. Gertner, Esq,/ 025901990

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

Civil Action No.
3:20-CV-06109-MAS-DEA
UNITED STATES OF AMERICA

Plaintiff

Vv.

ANSWER
TOWNSHIP OF JACKSON AND
JACKSON TOWNSHIP PLANNING BOARD

 

Defendant, Jackson Township Planning Board by way of
Answer to Plaintiff’s Complaint, states that:

INTRODUCTION

le This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and

Answering Defendant states further that this paragraph is
Case 3:20-cv-06109-MAS-DEA Document 9 Filed 07/20/20 Page 2 of 39 PagelD: 40

otherwise denied and Plaintiff is left strictly to its proofs at

the time of trial.

NATURE OF ACTION

2. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant statess further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

oP This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant statess further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

4, This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at

the time of trial.
Case 3:20-cv-06109-MAS-DEA Document9 Filed 07/20/20 Page 3 of 39 PagelD: 41

5. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

6. Denied as to any alleged violations of law including but not
limited to Religious Land Use and Institutionalized Persons Act
of 2000 (“RULIPA”) 42 U.S.C. § 2000 et seq. This paragraph
contains conclusions of law to which no response is required.
Further, this paragraph contains allegations that are not
directed to Answering Defendant and accordingly no answer is
required to said allegations; and Answering Defendant states
further that this paragraph is otherwise denied and Plaintiff is
left strictly to its proofs at the time of trial.

7. Denied as to any alleged violations of law including but not
limited to Fair Housing Act (“FHA”) 42 U.S.C. § 3601 et seq. This
paragraph contains conclusions of law to which no response is
required. Further, this paragraph contains allegations that are
not directed to Answering Defendant and accordingly no answer is
required to said allegations; and Answering Defendant states
further that this paragraph is otherwise denied and Plaintiff is

left strictly to its proofs at the time of trial.
Case 3:20-cv-06109-MAS-DEA Document9 Filed 07/20/20 Page 4 of 39 PagelD: 42

JURISDICTION and VENUE

8. ADMIT as to Jurisdiction pursuant to 28 U.S.C. §§ 1331 and
1345, 42 U.S.C. 2000cc2(f) and 42 U.S.C. §3614(a) otherwise leave
the Plaintiff to its proofs.

9. ADMIT as to Jurisdiction pursuant to 42 U.S.C. 2000cc2(f)

otherwise leave the Plaintiff to its proofs.

10. ADMIT as to Jurisdiction pursuant to 42 U.S.C. §3614 (a)

otherwise leave the Plaintiff to its proofs.

11. ADMIT as to Venue pursuant to 28 U.S.C. § 1391(b) otherwise

leave the Plaintiff to its proofs.

PARTIES

12. ADMIT

13. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at

the time of trial.
Case 3:20-cv-06109-MAS-DEA Document9 Filed 07/20/20 Page 5 of 39 PagelD: 43

14. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

15. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

16. ADMIT

17. ADMIT

18. ADMIT that Kenneth J. Bressi is a current member of the
Township Council. This paragraph contains conclusions of law and
or fact to which no response is required. Further, this
paragraph contains allegations that are not directed to Answering
Defendant and accordingly no answer is required to said
allegations; and Answering Defendant states further that this
paragraph is otherwise denied and Plaintiff is left strictly to
its proofs at the time of trial.

19. ADMIT that Barry Calogero is a former member of the Township

Council. This paragraph contains conclusions of law and or fact
Case 3:20-cv-06109-MAS-DEA Document 9 Filed 07/20/20 Page 6 of 39 PagelD: 44

to which no response is required. Further, this paragraph
contains allegations that are not directed to Answering Defendant
and accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

20. ADMIT that Robert Nixon is a former member of the Township
Council. This paragraph contains conclusions of law and or fact
to which no response is required. Further, this paragraph
contains allegations that are not directed to Answering Defendant
and accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

21. ADMIT that Anne Updegrave is a former member of the
Township Council. This paragraph contains conclusions of law and
or fact to which no response is required. Further, this
paragraph contains allegations that are not directed to Answering
Defendant and accordingly no answer is required to said
allegations; and Answering Defendant states further that this
paragraph is otherwise denied and Plaintiff is left strictly to
its proofs at the time of trial.

22. ADMIT that Scott Martin is a former member of the Township
Council. This paragraph contains conclusions of law and or fact
to which no response is required. Further, this paragraph

contains allegations that are not directed to Answering Defendant
Case 3:20-cv-06109-MAS-DEA Document9 Filed 07/20/20 Page 7 of 39 PagelD: 45

and accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

23. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

24. ADMIT as to the make up and composition of the Planning
Board and its authority as outlined in N.J.S.A. 40:55D-1 et seq.
This paragraph contains conclusions of law and or fact to which
no response is required. Further, this pardgraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

25. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and

Answering Defendant states further that this paragraph is
Case 3:20-cv-06109-MAS-DEA Document9 Filed 07/20/20 Page 8 of 39 PagelD: 46

otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

26. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at

the time of trial.

FACTS

The Orthodox Community in Jackson

27. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

28. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and

Answering Defendant states further that this paragraph is
Case 3:20-cv-06109-MAS-DEA Document 9 Filed 07/20/20 Page 9 of 39 PagelD: 47

otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

29. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

30. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

31. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

32. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains

allegations that are not directed to Answering Defendant and
Case 3:20-cv-06109-MAS-DEA Document9 Filed 07/20/20 Page 10 of 39 PagelD: 48

accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

33. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

34. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at

the time of trial.

JACKSON ZONING MAP and ZONING DISTRICTS
35. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and

Answering Defendant states further that this paragraph is

10
Case 3:20-cv-06109-MAS-DEA Document9 Filed 07/20/20 Page 11 of 39 PagelD: 49

otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

36. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

37. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

38. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at

the time of trial.

il
Case 3:20-cv-06109-MAS-DEA Document 9 Filed 07/20/20 Page 12 of 39 PagelD: 50

JACKSONS ZONING FOR SCHOOLS BEFORE 2017
39. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.
40. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.
41. This paragraph contains conclusions of law and’ or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.
42. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and

accordingly no answer is required to said allegations; and

12
Case 3:20-cv-06109-MAS-DEA Document9 Filed 07/20/20 Page 13 of 39 PagelD: 51

Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

43. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

44, ADMIT as to the pending litigation and otherwise this
paragraph contains conclusions of law and or fact to which no
response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at

the time of trial.

JACKSON ZONING FOR SCHOOLS AFTER 2017

ORDINANCE 03-17

45. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and

accordingly no answer is required to said allegations; and

13
Case 3:20-cv-06109-MAS-DEA Document9 Filed 07/20/20 Page 14 of 39 PagelD: 52

Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

46. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

47. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

48. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

49, This paragraph contains conclusions of law and or fact to

which no response is required. Further, this paragraph contains

14
Case 3:20-cv-06109-MAS-DEA Document9 Filed 07/20/20 Page 15 of 39 PagelD: 53

allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

50. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

51. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

52. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at

the time of trial.

15
Case 3:20-cv-06109-MAS-DEA Document 9 Filed 07/20/20 Page 16 of 39 PagelD: 54

JACKSONS ZONING FOR DORMITIRIES BEFORE 2017
53. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.
54. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.
55. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at

the time of trial.

JACKSON ZONING FOR DORMITOROES AFTER 2017

ORDINANCES 03-17 and 04-17

16
Case 3:20-cv-06109-MAS-DEA Document9 Filed 07/20/20 Page 17 of 39 PagelD: 55

56. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

57. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

58. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

59. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and

accordingly no answer is required to said allegations; and

17
Case 3:20-cv-06109-MAS-DEA Document9 Filed 07/20/20 Page 18 of 39 PagelD: 56

Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

60. DENIED as to the Jackson Township Planning Board (“Adventure
Crossing” was a Zoning Board of Adjustment Application). This
paragraph contains conclusions of law and or fact to which no
response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

61. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

62. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at

the time of trial.

18
Case 3:20-cv-06109-MAS-DEA Document9 Filed 07/20/20 Page 19 of 39 PagelD: 57

63. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

64. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

65. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

66. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and

Answering Defendant states further that this paragraph is

19
Case 3:20-cv-06109-MAS-DEA Document9 Filed 07/20/20 Page 20 of 39 PagelD: 58

otherwise denied and Plaintiff is left strictly to its proofs at

the time of trial.

Jackson’s Zoning for Multi-Family Housing 2017 to Present

67. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

68. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

69. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at

the time of trial.

20
Case 3:20-cv-06109-MAS-DEA Document9 Filed 07/20/20 Page 21 of 39 PagelD: 59

Animus Toward Orthodox Community and Discriminatory Motives
Behind Ordinance 03-17 and 04-17

70. ADMIT as to the boundary between Jackson and Lakewood.
Otherwise this paragraph contains conclusions of law and or fact
to which no response is required. Further, this paragraph
contains allegations that are not directed to Answering Defendant
and accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.
71. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.
72. The Answering Defendant denies the allegations herein;
otherwise Plaintiff is left strictly to its proofs at the time of
trial.
73. The Answering Defendant denies the allegations herein;
otherwise Plaintiff is left strictly to its proofs at the time of

trial.

21
Case 3:20-cv-06109-MAS-DEA Document 9 Filed 07/20/20 Page 22 of 39 PagelD: 60

74. The Answering Defendant denies the allegations herein;
otherwise Plaintiff is left strictly to its proofs at the time of

trial.

75. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

76. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

77. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at

the time of trial.

22
Case 3:20-cv-06109-MAS-DEA Document9 Filed 07/20/20 Page 23 of 39 PagelD: 61

78. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

79. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

80. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

81. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and

Answering Defendant states further that this paragraph is

23
Case 3:20-cv-06109-MAS-DEA Document9 Filed 07/20/20 Page 24 of 39 PagelD: 62

otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

82. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at

the time of trial.

Jackson Targets the Orthodox Community Through Ordinances 03-17
and 04-17
83. The Answering Defendant denies the allegations herein;
otherwise Plaintiff is left strictly to its proofs at the time of

trial.

84. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

85. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains

allegations that are not directed to Answering Defendant and

24
Case 3:20-cv-06109-MAS-DEA Document9 Filed 07/20/20 Page 25 of 39 PagelD: 63

accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

86. The Answering Defendant neither admits nor denies the
allegations herein and Plaintiff is left strictly to its proofs
at the time of trial.

87. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

88. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

89. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and

Answering Defendant states further that this paragraph is

25
Case 3:20-cv-06109-MAS-DEA Document 9 Filed 07/20/20 Page 26 of 39 PagelD: 64

otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

90. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

91. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

92. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

93. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains

allegations that are not directed to Answering Defendant and

26
Case 3:20-cv-06109-MAS-DEA Document9 Filed 07/20/20 Page 27 of 39 PagelD: 65

accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

94, This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

95. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

96. ADMIT as to the pending litigation otherwise the Plaintiff
is left strictly to its proofs at the time of trial.

97. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and

Answering Defendant states further that this paragraph is

27
Case 3:20-cv-06109-MAS-DEA Document9 Filed 07/20/20 Page 28 of 39 PagelD: 66

otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

98. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

99, This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

100. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

101. The Answering Defendant denies the allegations herein aad
Qtherwise amg Plaintiff is left strictly to its proofs at the

time of trial.

28
Case 3:20-cv-06109-MAS-DEA Document9 Filed 07/20/20 Page 29 of 39 PagelD: 67

Anti-Orthodox Animus in Jackson by Township Officials and

Residents Continues after Enactment of 2017 Ordinances
102. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.
103. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.
104. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.
105. This paragraph contains conclusions of law and or fact to

which no response is required. Further, this paragraph contains

29
Case 3:20-cv-06109-MAS-DEA Document9 Filed 07/20/20 Page 30 of 39 PagelD: 68

allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

106. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

107. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

108. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at

the time of trial.

30
Case 3:20-cv-06109-MAS-DEA Document9 Filed 07/20/20 Page 31 of 39 PagelD: 69

109. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

110. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

111. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

112. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and

Answering Defendant states further that this paragraph is

31
Case 3:20-cv-06109-MAS-DEA Document 9 Filed 07/20/20 Page 32 of 39 PagelD: 70

otherwise denied and Plaintiff is left strictly to its proofs at

the time of trial.

United States Notification of Suit Authorization

And Subsequent Township Action

113. The Answering Defendant neither admits nor denies the
allegations contained herein. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Plaintiff is left strictly to its proofs at the time of trial.
114. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

115. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at

the time of trial.

32
Case 3:20-cv-06109-MAS-DEA Document9 Filed 07/20/20 Page 33 of 39 PagelD: 71

116. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

117. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at

the time of trial.

118. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at

the time of trial.

33
Case 3:20-cv-06109-MAS-DEA Document9 Filed 07/20/20 Page 34 of 39 PagelD: 72

COUNT I : RLUIPA - Equal Terms

119. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

120. The Answering Defendant denies the allegations contained
herein and Plaintiff is left strictly to its proofs at the time

of trial.

COUNT II : RLUIPA - Nondiscrimination

121. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

122. The Answering Defendant denies the allegations contained

herein and Plaintiff is left strictly to its proofs at the time

of trial.

34
Case 3:20-cv-06109-MAS-DEA Document9 Filed 07/20/20 Page 35 of 39 PagelD: 73

COUNT III : RLUIPA -— FHA

123. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

124. The Answering Defendant denies the allegations contained
herein and Plaintiff is left strictly to its proofs at the time
of trial.

125. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and
accordingly no answer is required to said allegations; and
Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at
the time of trial.

126. The Answering Defendant denies the allegations contained
herein and Plaintiff is left strictly to its proofs at the time
of trial.

127. This paragraph contains conclusions of law and or fact to
which no response is required. Further, this paragraph contains
allegations that are not directed to Answering Defendant and

accordingly no answer is required to said allegations; and

35
Case 3:20-cv-06109-MAS-DEA Document 9 Filed 07/20/20 Page 36 of 39 PagelD: 74

Answering Defendant states further that this paragraph is
otherwise denied and Plaintiff is left strictly to its proofs at

the time of trial.

WHEREFORE, the Board demands judgment dismissing’ the
Plaintiffs’ Complaint and any amended Complaint with Prejudice,
and for such further relief as the Court deems to be just and

equitable.

AFFIRMATIVE DEFENSES

1. Any loss or damage sustained by the Plaintiff was due to the
negligence or other conduct of persons over whom these

Defendant exercised no control, nor right of control.
2. The Complaint herein fails to state a claim upon which relief can
be granted and these Defendant reserve their right to move at or

before time of trial to dismiss the Plaintiff’s Complaint.

3. This action is barred by any applicable Statute of

Limitations of actions, and/or Statute of repose.

4, These Defendant specifically deny being liable for punitive

damages.

36
Case 3:20-cv-06109-MAS-DEA Document9 Filed 07/20/20 Page 37 of 39 PagelD: 75

5. Defendant hereby adopts any and all rights and defenses under the
New Jersey Punitive Damages Act, NJS 2A:15-5.9, et seq.

6. Plaintiff's claim for punitive damage violates these Defendant’
right to protection from "excessive fines" as is provided in the
Eighth Amendment of the United States Constitution and the
Constitution of the State of New Jersey and violates these Defendant
rights to substantive due process as provided in the Fifth and
Fourteenth Amendments of the United States Constitution and the

Constitution of the State of New Jersey.

7. Plaintiff's claim for punitive damages violates these
Defendant’ rights to procedural due process under the Fourteenth
Amendment of the United States Constitution and the Constitution of

the State of New Jersey.

8. Plaintiff and or any other party has not been deprived any right,
privilege or immunity secured to him by the United Stated
Constitution, any Act of Congress or the New Jersey State Constitution

by acts of this Defendant.

9. These Answering Defendant are protected from suit by the Doctrine

of Qualified Immunity.

10. These Answering Defendant are protected from suit by the Doctrine

of Good Faith.

11. Answering Defendant acted at all times relevant hereto with good

faith and without any fraud or malice.

37
Case 3:20-cv-06109-MAS-DEA Document9 Filed 07/20/20 Page 38 of 39 PagelD: 76

12. Plaintiff's Complaint is barred, limited and/or controlled by the
provisions of the New Jersey Tort Claims Act, N.J.S. 59:1-1, et seq.,
as applicable to Answering Defendant through the Doctrine of
Derivative Immunity and the Complaint further is barred by the failure
of Plaintiff to give timely notice of a claim or to present a claim

thereunder.

13. Plaintiff has not suffered any injury or damages attributable to

any conduct of Answering Defendant.

14. Defendant reserves unto itself all those defenses set forth in
Rule 8(c) of the Federal Rules of Civil Procedure and such other
defenses, affirmative or otherwise as it may prove through discovery

to be applicable.

15. Answering Defendant assert all rights and defenses to
which they may be entitled under the United Stated Constitution and
Amendments thereto, as well as the New Jersey State

Constitution.

16. The Defendant hereby reserve the right to interpose such other

defenses and objections as a continuing investigation may disclose.
WHEREFORE the Board demands judgment dismissing the Plaintiffs’

Complaint and any amended Complaint with Prejudice, and for such

further relief as the Court deems to be just and equitable

38
Case 3:20-cv-06109-MAS-DEA Document9 Filed 07/20/20 Page 39 of 39 PagelD: 77

VERIFICATION PURSUANT TO LOCAL RULE 11.2

1. I hereby certify that to my knowledge, the matter in
controversy is not the subject of any other action pending in any
court or of a pending arbitration proceeding. Except as relates
to those cases identified in the Plaintiff’s Complaint.

2. To my knowledge, no other action or arbitration proceeding
is contemplated.

3. I have no knowledge at this time of the names of any other

party who should be joined to this action.

GERTNER & GERTNER, LLC

 

 

-“SHAN D. GERTNER, ESO
ATTORNEY FOR THE DEFENDANT
JACKSON TOWNSHIP PLANNING BOARD

DATE: #-/F- Zelo

39
